IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
v. 19-CR-137-EAW
RICHARD A. LOBUR,

Defendant.

 

INFORMATION
(Title 18, United States Code, Section 641)

COUNT 1
The United States Attorney Charges That:

Between on or about January 12, 2015 and on or about June 8, 2015, in the Western
District of New York, and elsewhere, the defendant, RICHARD A. LOBUR, did knowingly
and willfully steal, purloin, and convert to his own use money of the United States of a value
in excess of $1,000, that is, Federal Emergency Management Agency (“FEMA”) Staffing for
Adequate Fire and Emergency Response (“SAFER”) grant funds, of an aggregate value in
excess of $1,000, to which the defendant was not entitled.

All in violation of Title 18, United States Code, Section 641.

DATED: Buffalo, New York, July 32, 2019.

JAMES P. KENNEDY, JR.
United States Attorney

BY: ( MbysD> qh

JOHN D. FABIAN

Assistant United States Attorney
United States Attorney’s Office
Western District of New York
138 Delaware Avenue

Buffalo, New York 14202
716-843-5819
john.fabian@usdoj.gov
